Horton, C. J.:
I concur in the foregoing judgment, but desire to add that the views expressed in the opinion in no way conflict with Privett v. Bickford, 26 Kas. 52. In the latter case, although -Privett was ineligible to hold the office *195of sheriff of Harper county when the votes were cast for him for that office, his disability was legally removed before the certificate of election was issued, and before he qualified as a county officer. In this case, the relator was not eligible to the office of county commissioner when he was appointed; was not eligible when he qualified as such commissioner; and was not eligible when he undertook to transact business for the county as a member of the board of county commissioners. After his resignation of the office of coroner had been accepted, he never qualified. Further than this, the appointment of the relator was made in the absence of one of the commissioners, and without notice to him that an appointment of a county commissioner was about to be made.